Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/03/2020 is acknowledged.
Interview attempt
The examiner try to contact the applicant’s representative Mr. McNally to discuss the 112(b) problem. However, the examiner could not able to reach him.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking member in claim 13 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 13, Claim 13 recites the limitation "the locking member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


As to claim 15, claim recites “a locking member”.   
However, the claim 15 is depending on the claim 13 which already mentioned a locking member in the claim. As a result it is not clear whether “a locking member” in claim 15 is a different second locking member or the same locking member.
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 14 is rejected based upon its dependencies on the claim 13. 
Allowable Subject Matter
Claims 10-12 and 16-18 are allowed. 
Claim 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
As to claim 10, none of the prior art alone or in combination disclose or teach of a test fixture for adjusting a position of a product comprising: “a plurality of limiting portions are disposed around an edge of a surface of the base; the plurality of limiting portions cooperatively enclose a receiving cavity for receiving the limiting block; the plurality of locking blocks are disposed on the base and abut respective edges of the limiting block to lock the limiting block in position; the plurality of fixing members are disposed on the limiting block to fix the limiting block on the base; when the plurality of locking blocks are moved from a first position to a second position, the locking blocks unlock the limiting block, the plurality of fixing members are loosened, and the limiting block is rotatable on the base; after the limiting block is rotated, the plurality of locking blocks are moved from the second position to the first position to lock the limiting block, and the plurality of fixing members are tightened to fix the limiting block on the base” along with other limitations in the claim. 
Claims 11-18 are indicated as allowable due to their dependencies only. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita et al. (US 20090002825) teaches an efficient image stabilization effect by substantially aligning the center of gravity of the lens. 
Kang (US 20150174715) teaches an apparatus and method of aligning optical axes of lenses and assembling a camera module that are capable of adjusting the optical axes of the lenses. 
Agata (US 20010019398) teaches a simple structure as a positional adjusting mechanism for the projector lens to the display. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571) 270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and T 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886